CARSON, Judge.
The defendant contends that the trial court committed reversible error by allowing the solicitor to ask certain questions which the defendant contends were leading questions. It is well established in this jurisdiction that the allowance of leading questions is within the sound discretion of the trial judge and will not be reviewed on appeal in the absence of abuse of discretion. State v. Bass, 280 N.C. 435, 186 S.E. 2d 384 (1972) ; State v. Clanton, 278 N.C. 502, 180 S.E. 2d 5 (1971) ; State v. Staten, 271 N.C. 600, 157 S.E. 2d 225 (1967). Clearly, the trial court did not abuse its discretion, and this assignment of error is without merit.
The defendant next contends that the trial court committed reversible error by allowing into evidence material objects which had not been properly identified. Even though defendant’s brief does not contain any authority in support of his position, we have examined the chain of custody relating to the exhibits. Officer Fink of the Williamston Police Department testified that he found eight small plastic bags on the floor of the defendant’s automobile and a ninth bag was found underneath the floor mat. All of the bags contained a green vegetable material. He handed the bags to Corporal Keel, who was present at the search. Corporal Keel testified that Officer Fink handed him the large plastic bag with the smaller bags inside. The ninth bag, which was found underneath the floor mat, was added to the eight bags and was also taken into custody by Corporal Keel. Corporal Keel testified that he made up a work request for the State Bureau of Investigation and personally took the items to the SBI laboratory in Raleigh and handed them to J. M. Disnukes, an employee of the SBI. He further *267testified that he was able positively to identify the plastic bags at the trial because each bag had a number on a piece of paper on the bag which had his initials and the date. SBI chemist Neal Evans testified that he had received the exhibit from J. M. Disnukes. He further stated that he could identify the exhibit because he had placed his initials and the date and file number on them. After analyzing the contents of the bag, he resealed it and placed it in the trunk of his car. It remained there until he produced it in court during the trial. The chain of custody of the exhibits was clearly established, and this assignment of error is likewise without merit.
Finally, the defendant contends that the trial court committed error in not allowing witnesses to testify as to a statement allegedly made by Police Chief John Swain at the preliminary hearing of this case. The alleged inconsistency concerned the amount of time which elapsed from the time the chief was notified by his confidential informer until the search took place. A prior inconsistent statement of the witness is admissible only to impeach his testimony and is not substantive evidence. State v. Mack, 282 N.C. 334, 193 S.E. 2d 71 (1972) ; State v. Neville, 51 N.C. 423 (1859). Even if Chief Swain had made a prior inconsistent statement, it would not have been admitted as substantive evidence for the defendant. However, Chief Swain did not testify at the trial here. He testified only on the motion to suppress the evidence by the defendant, and the jury did not hear this testimony. Obviously, his prior statements were inadmissible for any purpose since he was not offered by the State or the defendant as a witness.
No error.
Judges Britt and Hedrick concur.